                              1    SANDEEP J. SHAH (SBN: 210449)
                                   SHAH SHETH LLP
                              2    650 Town Center Drive, Suite 1400
                                   Costa Mesa, CA 92626
                              3    Telephone: (714) 955-4551
                                   Facsimile: (714) 966-0663
                              4    Email: sandeep@shahshethlaw.com
                              5    Attorneys for Plaintiff
                                   David Bowman
                              6

                              7

                              8                       UNITED STATES DISTRICT COURT
                              9                      NORTHERN DISTRICT OF CALIFORNIA
                           10      DAVID BOWMAN, an individual         CASE NO.: 4:18-cv-07257-HSG
                           11                         Plaintiff,       Before the Hon. Haywood S. Gilliam Jr.
                           12                  vs.               ORDER GRANTING PLAINTIFF’S
                                                                 REQUEST FOR TELEPHONIC
                           13      FREEMAN EXPOSITIONS, INC., a APPEARANCE AT CASE
                                   Texas Corporation; and DOES 1 MANAGEMENT CONFERENCE
                           14      THROUGH 100, inclusive,
                                                                 Date:   March 5, 2019
                           15                       Defendants.  Time:   2:00 p.m.
                                                                 Place:  Courtroom 2, 4th Floor
                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
 SHAH SHETH LLP                                                          1
650 TOWN CENTER DRIVE
        SUITE 1400
                                                   ORDER GRANTING PLAINTIFF’S REQUEST FOR
C O S T A M E S A , CA 9 2 6 2 6           TELEPHONIC APPEARANCE AT CASE MANAGEMENT CONFERENCE
                              1          The Court having reviewed the file and the request in this matter, and for good
                              2    cause appearing, the Court Orders as follows:
                              3          1. Plaintiff’s request for telephonic appearance at the Case Management
                              4             Conference is GRANTED. Counsel shall contact CourtCall at (866) 582-
                              5             6878 to make arrangements for the telephonic appearance.
                              6          IT IS SO ORDERED.
                              7
                                   DATED: February 12, 2019                      ___________________________
                              8                                                  Hon. Haywood S. Gilliam Jr.
                                                                                 United States District Court Judge
                              9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
 SHAH SHETH LLP                                                              2
650 TOWN CENTER DRIVE
        SUITE 1400
                                                    ORDER GRANTING PLAINTIFF’S REQUEST FOR
C O S T A M E S A , CA 9 2 6 2 6            TELEPHONIC APPEARANCE AT CASE MANAGEMENT CONFERENCE
